UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7211


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY MAURICE HODGE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:07-cr-00024-jlk-1)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Maurice Hodge, Appellant Pro Se.  Donald Ray Wolthuis,
Assistant  United  States   Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony   Maurice    Hodge       appeals      the   district   court’s

order denying his motion for sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2006). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated

by   the   district   court.   United       States   v.    Hodge,   No.    4:07-cr-

00024-jlk-1 (W.D. Va. June 18, 2009).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                        2